DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 01/03/2022, with respect to the rejection(s) of claims 1-7 and 10-20, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4,  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (Rothe – DE 102013021588 A1) in view of Sterling et al. (Sterling – US 10,131,323 B1) and Mori (Mori – US 2017/0236016 A1).

As to claim 1, Rothe discloses a method, comprising:
determining, a napping event of a vehicle occupant within a vehicle (Rothe: [0007], [0017], [0019]-[0024], and FIG. 1: a method for enabling a performance-enhancing short sleep in a vehicle provides that a control unit is activated by means of a release unit. According to the invention, the control unit automatically initiates measures in a preparation phase that secure the vehicle, in a first phase the control unit automatically initiates measures that promote falling asleep and in a second phase the control unit automatically initiates measures that promote short sleep, which is beneficial for performance. In a third phase of the method, the control unit automatically initiates measures that favor waking up, and in a fourth phase, the control unit automatically initiates measures for resetting safety-relevant functions of the vehicle);
determining, based on signals of external sensors of the vehicle, when an object has entered a distance-based zone of a plurality of distance-based zones during the napping event (Rothe: [0007], [0017], [0019]-[0024], and FIG. 1: As basic settings in addition to securing vehicle 1, the vehicle windows and a sunroof are closed in preparation phase P, the roller blinds are closed if available or the windows are darkened in the case of SPD glass, the vehicle doors are locked, a burglar alarm system is switched on, a vehicle environment warning is switched on, by means of which the driver is warned if an object approaches the vehicle 1 too closely).

Rothe does not explicitly disclose the method steps of determining, based on an image received from an in-vehicle camera, a napping event of a vehicle occupant within a vehicle, 
determining, based on signals of external sensors of the vehicle, when an object has entered a distance-based zone of a plurality of distance-based zones, each of the plurality of distance-based zones being associated with a unique security response; and invoking the unique security response of the distance-based zone.

However, it has been known in the art of vehicle control to implement the method steps of determining, based on signals of external sensors of the vehicle, when an object has entered a distance-based zone of a plurality of distance-based zones, each of the plurality of distance-based zones being associated with a unique security response; and invoking the unique security response of the distance-based zone, as suggested by Sterling, which discloses the method steps of determining, based on signals of external sensors of the vehicle (Sterling: FIG. 1 and FIG. 5 the detection sensors 14), when an object has entered a distance-based zone of a plurality of distance-based zones (Sterling: column 5 lines 39  -column 6 lines 24 and FIG. 3 the first predetermined distance 54 and the second predetermined distance 56), each of the plurality of distance-based zones being associated with a unique security response; and invoking the unique security response of the distance-based zone (Sterling: Abstract, column 5 lines 39 - column 6 lines 24, column 10 lines 9-38, FIG. 1, FIG. 3 and FIG. 5: Such information may be used in combination with the identification of the object 16 to adjust a control scheme, detection distance/range, and/or a detection sensitivity applied by the controller 30 to control the notification devices 18 and the window controller 32a. For example, in a first geographic region, the controller 30 may be configured to control the vibration device 18a, the speaker 18b, and/or the display 18c to output a first alert into the passenger compartment 22 of the vehicle 10 that the object 16 is approaching the vehicle 10. In a second geographic region, the controller 30 may be configured to control the lights 18d or exterior speakers 18e to output the second alert such that the object 16 is notified that it is approaching the vehicle 10. Additionally, the notifications or alerts output from the notification devices 18 may vary based on the geographic region in combination with a time of day when the object is detected and/or a distance from the vehicle 10 to the object 16 (e.g. the first predetermined distance 54, second predetermined distance 56, etc.). Similarly, the controller 30 may also control the window controller 32a to adjust a position of each of the plurality of windows 34 based on the geographic region of the vehicle 10, the time of day that the object 16 is detected, the distance or range of the object 16 from the vehicle 10, or any combination of the factors discussed herein as being utilized by the controller 30 to control the notification system 12).
Therefore, in view of teachings by Rothe and Sterling, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the performance-enhancing short sleep system of Rothe to include the method steps of determining, based on signals of external sensors of the vehicle, when an object has entered a distance-based zone of a plurality of distance-based zones, each of the plurality of distance-based zones being associated with a unique security response; and invoking the unique security response of the distance-based zone, as suggested by Sterling. The motivation for this is to implement a known alternative method for providing warning in response to a detected location of an obstacle.

The combination of Rothe and Sterling does not explicitly disclose the method steps of determining, based on an image received from an in-vehicle camera, a napping event of a vehicle occupant within a vehicle.

However, it has been known in the art of monitoring conditions of a driver to implement the method steps of determining, based on an image received from an in-vehicle camera, a napping event of a vehicle occupant within a vehicle, as suggested by Mori, which discloses the method steps of determining, based on an image received from an in-vehicle camera, a napping event of a vehicle occupant within a vehicle (Mori: Abstract, [0026], [0033]-[0035], [0078], FIG. 1 the cameras 11-12 and FIG. 7-8: the doze detection system 1 can accurately and stably detect the eye opening degree, and can properly detect dosing of the driver on the basis of the detected eye opening degree).
Therefore, in view of teachings by Rothe, Sterling, and Mori, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the performance-enhancing short sleep system of Rothe and Sterling to include the method steps of determining, based on an image received from an in-vehicle camera, a napping event of a vehicle occupant within a vehicle, as suggested by Mori. The motivation for this is to implement a known alternative method for detecting a condition of a driver using a plurality of cameras.

As to claim 4, Rothe, Sterling, and Mori disclose the limitations of claim 1 further comprising the method according to claim 1, further comprising determining that the vehicle is in a closed cabin state (Rothe: [0007], [0017]-[0024], and FIG. 1: Other conditions that are checked by the control device are that the doors are closed, that the battery / power supply has sufficient energy and that the ignition lock is in a certain position).

As to claim 10, Rothe, Sterling, and Mori disclose the limitations of claim 1, further comprising the method according to claim 1, wherein each of the plurality of distance-based zones has a distance boundary that is configurable based on time of day or vehicle location (Rothe: [0007], [0017], [0019]-[0024], and FIG. 1: As basic settings in addition to securing vehicle 1, the vehicle windows and a sunroof are closed in preparation phase P, the roller blinds are closed if available or the windows are darkened in the case of SPD glass, the vehicle doors are locked, a burglar alarm system is switched on, a vehicle environment warning is switched on, by means of which the driver is warned if an object approaches the vehicle 1 too closely and Sterling: Abstract, column 5 lines 39 - column 6 lines 24, column 10 lines 9-38, FIG. 1, FIG. 3 and FIG. 5: Such information may be used in combination with the identification of the object 16 to adjust a control scheme, detection distance/range, and/or a detection sensitivity applied by the controller 30 to control the notification devices 18 and the window controller 32a. For example, in a first geographic region, the controller 30 may be configured to control the vibration device 18a, the speaker 18b, and/or the display 18c to output a first alert into the passenger compartment 22 of the vehicle 10 that the object 16 is approaching the vehicle 10. In a second geographic region, the controller 30 may be configured to control the lights 18d or exterior speakers 18e to output the second alert such that the object 16 is notified that it is approaching the vehicle 10. Additionally, the notifications or alerts output from the notification devices 18 may vary based on the geographic region in combination with a time of day when the object is detected and/or a distance from the vehicle 10 to the object 16 (e.g. the first predetermined distance 54, second predetermined distance 56, etc.). Similarly, the controller 30 may also control the window controller 32a to adjust a position of each of the plurality of windows 34 based on the geographic region of the vehicle 10, the time of day that the object 16 is detected, the distance or range of the object 16 from the vehicle 10, or any combination of the factors discussed herein as being utilized by the controller 30 to control the notification system 12).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (Rothe – DE 102013021588 A1) in view of Sterling et al. (Sterling – US 10,131,323 B1) and Mori (Mori – US 2017/0236016 A1) and further in view of Sugioka et al. (Sugioka – US 2017/01 A1).

As to claim 2, Rothe, Sterling, and Mori disclose the limitations of claim 1 except for the claimed limitations of the method according to claim 1, wherein the napping event is determined from detecting that a seat within the vehicle is in a reclined position.
However, it has been known in the monitoring a sleeping state of a user to implement the napping event is determined from detecting that a seat within the vehicle is in a reclined position, as suggested by Sugioka, which discloses the napping event is determined from detecting that a seat within the vehicle is in a reclined position (Sugioka: [0010]-[0014], [0067]-[0070], [0088]-[0089], and FIG. 1: For example, if it is detected that the front seat is in a reclined position, for example, suitable for sleep, the menu may appear on the viewing screen providing various setting options for the vehicle which are optimal for an occupant wanting to rest. According to some of the example embodiments, once the front seat is detected as being in a position suitable for sleep, the viewing screen may adapt a dimmed setting so as to not disturb the seat occupant).
Therefore, in view of teachings by Rothe, Sterling, Mori, and Sugioka, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the performance-enhancing short sleep system of Rothe, Sterling, and Mori to include the napping event is determined from detecting that a seat within the vehicle is in a reclined position, as suggested by Sugioka. The motivation for this is to detect an intention of sleeping/resting of a user in order to provide appropriate vehicle control functions.

As to claim 3, Rothe, Sterling, Mori, and Sugioka disclose the limitations of claim 1 further comprising the method according to claim 1, wherein the napping event is determined from any of a seat pressure sensor, and/or a seat position sensor (Sugioka: [0010]-[0014], [0067]-[0070], [0088]-[0089], and FIG. 1: For example, if it is detected that the front seat is in a reclined position, for example, suitable for sleep, the menu may appear on the viewing screen providing various setting options for the vehicle which are optimal for an occupant wanting to rest. According to some of the example embodiments, once the front seat is detected as being in a position suitable for sleep, the viewing screen may adapt a dimmed setting so as to not disturb the seat occupant).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (Rothe – DE 102013021588 A1) in view of Sterling et al. (Sterling – US 10,131,323 B1) and Mori (Mori – US 2017/0236016 A1) and further in view of Hiles (Hiles – US 10,235,859 B1).

As to claim 5, Rothe, Sterling, and Mori disclose the limitations of claim 1 except for the claimed limitations of the method according to claim 1, wherein the napping event is determined from a pre-determined schedule.
However, it has been known in the monitoring a sleeping state of a user to implement the napping event is determined from a pre- determined schedule, as suggested by Hiles, which discloses the napping event is determined from a pre- determined schedule (Hiles: column 8 lines 35-column 9 lines 60, column 11 lines 45-36, column 13 lines 31-52, and FIG. 1-2: The learned information 208d may also include a sleep profile of the user 110, which may be indicative and/or predictive of typical sleep patterns and/or quality of the user 110. The user's sleep profile may be generated based upon, for example, the wellness-related data 142, and may include a sleep timeline or other time-stamped data indicative of amounts, durations, and/or quality of sleep of the user 110, in some embodiments).
Therefore, in view of teachings by Rothe, Sterling, Mori, and Hiles, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the performance-enhancing short sleep system of Rothe, Sterling, and Mori to include the napping event is determined from a pre- determined schedule, as suggested by Hiles. The motivation for this is to determine a sleeping pattern of a user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (Rothe – DE 102013021588 A1) in view of Sterling et al. (Sterling – US 10,131,323 B1) and Mori (Mori – US 2017/0236016 A1) and further in view of Gruver et al. (Gruver – US 2016/0282468 A1).

As to claim 6, Rothe, Sterling, and Mori disclose the limitations of claim 1 further comprising the method according to claim 1, further comprising:
activating a first portion of the external sensors during the napping event (Rothe: [0007], [0017], [0019]-[0024], and FIG. 1: As basic settings in addition to securing vehicle 1, the vehicle windows and a sunroof are closed in preparation phase P, the roller blinds are closed if available or the windows are darkened in the case of SPD glass, the vehicle doors are locked, a burglar alarm system is switched on, a vehicle environment warning is switched on, by means of which the driver is warned if an object approaches the vehicle 1 too closely) when the object is detected within the distance-based zone (Sterling: Abstract, column 5 lines 39 - column 6 lines 24, column 10 lines 9-38, FIG. 1, FIG. 3 and FIG. 5); except for the claimed limitations of 
determining a direction from which the object is detected based on signals from the first portion of the external sensors; and
activating a second portion of the external sensors, the second portion of the external sensors being oriented in the direction from which the object was detected.
However, it has been known in the art of monitoring surrounding envelopment of a vehicle to implement the method steps of determining a direction from which the object is detected based on signals from the first portion of the external sensors; and activating a second portion of the external sensors, the second portion of the external sensors being oriented in the direction from which the object was detected, as suggested by Gruver, which discloses the method steps of determining a direction from which the object is detected based on signals from the first portion of the external sensors; and activating a second portion of the external sensors (Gruver: Abstract, [0065], [0094]-[0097], [0114], FIG. 1, FIG. 3, and FIG. 5), the second portion of the external sensors being oriented in the direction from which the object was detected (Gruver: Abstract, [0065], [0094]-[0097], [0114], FIG. 1, FIG. 3, and FIG. 5: the contour 164 includes objects further away from the vehicle 100 within a long range of distances (e.g., 300 meters, etc.), for example. Although the contour 164 indicates a narrower FOV (horizontally) of the second LIDAR 122, in some examples, the vehicle 100 may be configured to adjust the viewing direction of the second LIDAR 122 to any other direction than that shown in FIG. 1E. By way of example, the vehicle 100 may detect an object using the data from the first LIDAR 120 (e.g., within the contour 162), adjust the viewing direction of the second LIDAR 122 to a FOV that includes the object, and then identify the object using the higher resolution data from the second LIDAR 122. In one embodiment, the horizontal FOV of the second LIDAR 122 may be 8.degree).
Therefore, in view of teachings by Rothe, Sterling, Mori and Gruver, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the performance-enhancing short sleep system of Rothe, Sterling, and Mori to include the method steps of determining a direction from which the object is detected based on signals from the first portion of the external sensors; and activating a second portion of the external sensors, the second portion of the external sensors being oriented in the direction from which the object was detected, as suggested by Gruver. The motivation for this is to implement a known alternative method for determining location of an obstacle located surrounding a vehicle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (Rothe – DE 102013021588 A1) in view of Sterling et al. (Sterling – US 10,131,323 B1), Mori (Mori – US 2017/0236016 A1) and Gruver et al. (Gruver – US 2016/0282468 A1) and further in view of Lee et al. (Lee – US 2020/0156533 A1).

As to claim 7, Rothe, Sterling, Mori and Gruver disclose the limitations of claim 6 except for the claimed limitations of the method according to claim 6, further comprising: determining that the object in the distance-based zone has moved towards the vehicle and into a second distance-based zone; and wherein the unique security response of the second distance-based zone comprises: activating a second portion of the external sensors; and providing the object with a message.
However, it has been known in the art of monitoring surrounding envelopment of a vehicle to implement the method steps of determining that the object in the distance-based zone has moved towards the vehicle and into a second distance-based zone; and wherein the unique security response of the second distance-based zone comprises: activating a second portion of the external sensors; and providing the object with a message, as suggested by Lee, which discloses the method steps of determining that the object in the distance-based zone has moved towards the vehicle and into a second distance-based zone (Lee: Abstract, [0027], [0051]-[0054], [0065]-[0071], and FIG. 3-5); and wherein the unique security response of the second distance-based zone comprises: activating a second portion of the external sensors (Gruver: Abstract, [0065], [0094]-[0097], [0114], FIG. 1, FIG. 3, and FIG. 5); and providing the object with a message (Lee: Abstract, [0027], [0051]-[0054], [0089], FIG. 3-5, and FIG. 15-20: FIG. 15 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention approaches a pedestrian, FIG. 16 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention recognizes the height and age of a pedestrian, FIG. 17 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention irradiates an image suitable for a pedestrian onto a road surface, FIG. 18 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention irradiates an image suitable for an adult pedestrian onto a road surface, FIG. 19 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention irradiates an image suitable for a child pedestrian onto a road surface, and FIG. 20 illustrates an image display unit of the autonomous vehicle in accordance with the embodiment of the present invention).
Therefore, in view of teachings by Rothe, Sterling, Mori, Gruver, and Lee it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the performance-enhancing short sleep system of Rothe, Sterling, Mori and Gruver to include the method steps of determining a direction from which the object is detected based on signals from the first portion of the external sensors; and activating a second portion of the external sensors, the second portion of the external sensors being oriented in the direction from which the object was detected, as suggested by Lee. The motivation for this is to implement a known alternative method for deterring location of an obstacle located surrounding a vehicle.

Claim 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (Rothe – DE 102013021588 A1) in view of Sterling et al. (Sterling – US 10,131,323 B1) and Gruver et al. (Gruver – US 2016/0282468 A1).

As to claim 11, Rothe and Sterling discloses all the system limitations as claimed that mirrors the method steps in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a system, comprising: a processor; and a memory for storing instructions, the processor executing the instructions to: 
establish unique triggers and security responses for each of a plurality of distance- based zones around a vehicle (Sterling: Abstract, column 5 lines 39 - column 6 lines 24, column 10 lines 9-38, FIG. 1, FIG. 3 and FIG. 5: Such information may be used in combination with the identification of the object 16 to adjust a control scheme, detection distance/range, and/or a detection sensitivity applied by the controller 30 to control the notification devices 18 and the window controller 32a. For example, in a first geographic region, the controller 30 may be configured to control the vibration device 18a, the speaker 18b, and/or the display 18c to output a first alert into the passenger compartment 22 of the vehicle 10 that the object 16 is approaching the vehicle 10. In a second geographic region, the controller 30 may be configured to control the lights 18d or exterior speakers 18e to output the second alert such that the object 16 is notified that it is approaching the vehicle 10. Additionally, the notifications or alerts output from the notification devices 18 may vary based on the geographic region in combination with a time of day when the object is detected and/or a distance from the vehicle 10 to the object 16 (e.g. the first predetermined distance 54, second predetermined distance 56, etc.). Similarly, the controller 30 may also control the window controller 32a to adjust a position of each of the plurality of windows 34 based on the geographic region of the vehicle 10, the time of day that the object 16 is detected, the distance or range of the object 16 from the vehicle 10, or any combination of the factors discussed herein as being utilized by the controller 30 to control the notification system 12);
activate a napping mode for the vehicle (Rothe: [0007], [0017], [0019]-[0024], and FIG. 1: a method for enabling a performance-enhancing short sleep in a vehicle provides that a control unit is activated by means of a release unit. According to the invention, the control unit automatically initiates measures in a preparation phase that secure the vehicle, in a first phase the control unit automatically initiates measures that promote falling asleep and in a second phase the control unit automatically initiates measures that promote short sleep, which is beneficial for performance. In a third phase of the method, the control unit automatically initiates measures that favor waking up, and in a fourth phase, the control unit automatically initiates measures for resetting safety-relevant functions of the vehicle); 
activate a first portion of external sensors during the napping mode (Rothe: [0007], [0017], [0019]-[0024], and FIG. 1: As basic settings in addition to securing vehicle 1, the vehicle windows and a sunroof are closed in preparation phase P, the roller blinds are closed if available or the windows are darkened in the case of SPD glass, the vehicle doors are locked, a burglar alarm system is switched on, a vehicle environment warning is switched on, by means of which the driver is warned if an object approaches the vehicle 1 too closely) when an object is detected within a distance-based zone (Sterling: Abstract, column 5 lines 39 - column 6 lines 24, column 10 lines 9-38, FIG. 1, FIG. 3 and FIG. 5); 
determine a direction from which the object is detected based on a signal from the first portion of the external sensors (Gruver: Abstract, [0065], [0094]-[0097], [0114], FIG. 1, FIG. 3, and FIG. 5); and 
activate a second portion of the external sensors, the second portion of the external sensors being oriented in the direction from which the object was detected (Gruver: Abstract, [0065], [0094]-[0097], [0114], FIG. 1, FIG. 3, and FIG. 5: the contour 164 includes objects further away from the vehicle 100 within a long range of distances (e.g., 300 meters, etc.), for example. Although the contour 164 indicates a narrower FOV (horizontally) of the second LIDAR 122, in some examples, the vehicle 100 may be configured to adjust the viewing direction of the second LIDAR 122 to any other direction than that shown in FIG. 1E. By way of example, the vehicle 100 may detect an object using the data from the first LIDAR 120 (e.g., within the contour 162), adjust the viewing direction of the second LIDAR 122 to a FOV that includes the object, and then identify the object using the higher resolution data from the second LIDAR 122. In one embodiment, the horizontal FOV of the second LIDAR 122 may be 8.degree).

The combination of Rothe, Sterling, and Gruver does not explicitly disclose 
the second portion of external sensors being a different sensor type than the first portion of the external sensors.
However, Gruver discloses multiple external sensors, especially LIDARs, for detecting and identifying object surrounding a vehicle (Gruver: Abstract, [0065], [0094]-[0097], [0114], FIG. 1, FIG. 3, and FIG. 5) wherein, in one embodiment, additionally or alternatively, the multiple external sensors may include combination of global positioning system sensors, inertial measurement units, radio detection and ranging (RADAR) units, cameras, laser rangefinders, LIDARs, and/or acoustic sensors among other possibilities (Gruver: [0038]-[0039], and FIG. 1: ach of the sensor units 102-110 may include one or more light detection and ranging devices (LIDARs) that have particular configuration properties to allow scanning an environment around the vehicle 100 according to various road conditions or scenarios. Additionally or alternatively, in some embodiments, the sensor units 102-110 may include any combination of global positioning system sensors, inertial measurement units, radio detection and ranging (RADAR) units, cameras, laser rangefinders, LIDARs, and/or acoustic sensors among other possibilities).
Therefore, in view of teachings by Rothe, Sterling, and Gruver, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the performance-enhancing short sleep system of Rothe and Sterling to include the second portion of external sensors being a different sensor type than the first portion of the external sensors, as suggested by Gruver. The motivation for this is to selectively choose different types of sensors for implementing a known alternative method for determining location of an obstacle located surrounding a vehicle.

As to claim 12, Rothe, Sterling, and Gruver disclose the limitations of claim 11 further comprising the system according to claim 11, further comprising selecting a seat configuration for a seat of the vehicle based on a threat level for a location of the vehicle (Rothe: [0019], [0026]-[0027], and FIG. 1: To facilitate or facilitate falling asleep, provision is made in a first phase P1, the falling asleep phase, to adjust a vehicle seat of the driver to a seating position suitable for sleeping, to dim or switch off lighting in the vehicle interior, whereby the vehicle interior can be darkened if vehicle 1 about z).

As to claim 13, Rothe, Sterling, and Gruver disclose the limitations of claim 11 further comprising the system according to claim 11, wherein the unique security response is based on any of a vehicle location, weather conditions, day and time, and combinations thereof (Rothe: [0007], [0017], [0019]-[0024], and FIG. 1: As basic settings in addition to securing vehicle 1, the vehicle windows and a sunroof are closed in preparation phase P, the roller blinds are closed if available or the windows are darkened in the case of SPD glass, the vehicle doors are locked, a burglar alarm system is switched on, a vehicle environment warning is switched on, by means of which the driver is warned if an object approaches the vehicle 1 too closely and Sterling: Abstract, column 5 lines 39 - column 6 lines 24, column 10 lines 9-38, FIG. 1, FIG. 3 and FIG. 5: Such information may be used in combination with the identification of the object 16 to adjust a control scheme, detection distance/range, and/or a detection sensitivity applied by the controller 30 to control the notification devices 18 and the window controller 32a. For example, in a first geographic region, the controller 30 may be configured to control the vibration device 18a, the speaker 18b, and/or the display 18c to output a first alert into the passenger compartment 22 of the vehicle 10 that the object 16 is approaching the vehicle 10. In a second geographic region, the controller 30 may be configured to control the lights 18d or exterior speakers 18e to output the second alert such that the object 16 is notified that it is approaching the vehicle 10. Additionally, the notifications or alerts output from the notification devices 18 may vary based on the geographic region in combination with a time of day when the object is detected and/or a distance from the vehicle 10 to the object 16 (e.g. the first predetermined distance 54, second predetermined distance 56, etc.). Similarly, the controller 30 may also control the window controller 32a to adjust a position of each of the plurality of windows 34 based on the geographic region of the vehicle 10, the time of day that the object 16 is detected, the distance or range of the object 16 from the vehicle 10, or any combination of the factors discussed herein as being utilized by the controller 30 to control the notification system 12).

As to claim 15, Rothe, Sterling, and Gruver disclose the limitations of claim 11 except for the claimed limitations of the system according to claim 11, wherein the processor is configured to at least partially roll down a window of the vehicle based on a threat level of the vehicle.

However, Sterling discloses a method of controlling a window position in response to a detection of an object approaching a vehicle (Sterling: Abstract, column 5 lines 39 - column 6 lines 24, column 10 lines 9-38, FIG. 1, FIG. 3 and FIG. 5: Such information may be used in combination with the identification of the object 16 to adjust a control scheme, detection distance/range, and/or a detection sensitivity applied by the controller 30 to control the notification devices 18 and the window controller 32a. For example, in a first geographic region, the controller 30 may be configured to control the vibration device 18a, the speaker 18b, and/or the display 18c to output a first alert into the passenger compartment 22 of the vehicle 10 that the object 16 is approaching the vehicle 10. In a second geographic region, the controller 30 may be configured to control the lights 18d or exterior speakers 18e to output the second alert such that the object 16 is notified that it is approaching the vehicle 10. Additionally, the notifications or alerts output from the notification devices 18 may vary based on the geographic region in combination with a time of day when the object is detected and/or a distance from the vehicle 10 to the object 16 (e.g. the first predetermined distance 54, second predetermined distance 56, etc.). Similarly, the controller 30 may also control the window controller 32a to adjust a position of each of the plurality of windows 34 based on the geographic region of the vehicle 10, the time of day that the object 16 is detected, the distance or range of the object 16 from the vehicle 10, or any combination of the factors discussed herein as being utilized by the controller 30 to control the notification system 12)).
Therefore, in view of teachings by Rothe, Sterling, and Gruver, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the performance-enhancing short sleep system of Rothe and Gruver to include the processor is configured to at least partially roll down a window of the vehicle based on a threat level of the vehicle, as suggested by Sterling. The motivation for this is to implement a known alternative method for providing warning in response to a detected location of an obstacle.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (Rothe – DE 102013021588 A1) in view of Sterling et al. (Sterling – US 10,131,323 B1) and Gruver et al. (Gruver – US 2016/0282468 A1) and further in view of Lee et al. (Lee – US 2020/0156533 A1).

As to claim 14, Rothe, Sterling, Gruver and Lee disclose the limitations of claim 11 further comprising the system according to claim 11, further comprising an external display that displays warning messages based on an object being present in one of the plurality of distance- based zones (Lee: Abstract, [0027], [0051]-[0054], [0089], FIG. 3-5, and FIG. 15-20: FIG. 15 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention approaches a pedestrian, FIG. 16 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention recognizes the height and age of a pedestrian, FIG. 17 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention irradiates an image suitable for a pedestrian onto a road surface, FIG. 18 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention irradiates an image suitable for an adult pedestrian onto a road surface, FIG. 19 illustrates that the autonomous vehicle in accordance with the embodiment of the present invention irradiates an image suitable for a child pedestrian onto a road surface, and FIG. 20 illustrates an image display unit of the autonomous vehicle in accordance with the embodiment of the present invention).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach the combination of the limitations including the method steps of determining that the object in the distance-based zone has moved towards the vehicle and into a third distance-based zone; and wherein the unique security response of the third distance-based zone comprises: activating a vehicle feature to wake the vehicle occupant; recording images and audio around the vehicle; and activating an alarm system of the vehicle, as presented in claim 8. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 8.

Claim 9 is objected because of their dependency on the previously objected claim 8.

The following is an examiner’s statement of reasons for allowance: claims 16 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight a method, comprising: determining that an occupant within a vehicle is in a napping state; determining concentric distance-based zones around the vehicle, each of the distance-based zones comprising a unique security response; determining when that an object enters a first distance-based zone using external vehicle sensors; and determining that the object enters a second distance-based zone that is closer to the vehicle, wherein the unique security response of the second distance-based zone comprises: activating a vehicle feature to wake the vehicle occupant; recording images and audio around the vehicle; and activating an alarm system of the vehicle. 

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kim, US 10,782,405 B2, discloses radar for vehicle and vehicle provided therewith.
Hisatsugu et al., US 2020/0154097 A1, discloses imaging device and vehicular display device.
Stenneth, US 10,202,115 B2, discloses method and apparatus for triggering vehicle sensors based on human accessory detection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684